248 Ga. 299 (1981)
282 S.E.2d 906
CITY OF ATLANTA
v.
OWEN et al.
37360.
Supreme Court of Georgia.
Decided October 14, 1981.
Marva Jones Brooks, J. M. Harris, Jr., Irmina Rivero Owens for appellant.
Gene Burkett, for appellees.
PER CURIAM.
We granted certiorari to consider whether the respondents' action for damages based upon Code Ann. §§ 11-101 and 72-101 et seq., "arising `[a]s a direct and proximate result of the operation of the airport facility,' and the routing of flights over [respondents'] property," has been preempted by federal regulation of aircraft flights. The Court of Appeals held that there was no preemption. Owen v. City of Atlanta, 157 Ga. App. 354 (277 SE2d 338) (1981). Our review of the Court of Appeals opinion and the authorities cited therein leads this court to the same conclusion. See also Wood v. City of Huntsville, 384 S2d 1081 (Ala. 1980); Smart v. City of Los Angeles, 112 Cal. App. 3d 232 (169 Cal. Rptr. 174) (1980); 49 USCA § 1506. Accordingly, the judgment is affirmed.
We stress that our holding is a narrow one. "All the trial judge *300 held in the instant case was that, under the Supreme Court's decision in City of Burbank and other federal decisions, appellants' claims were preempted by federal regulation. All we are called upon to decide is whether that ruling was erroneous. We [hold] that it was and that appellants' right of action is not barred by the doctrine of preemption." Owen v. City of Atlanta, supra, at 357-358.
Judgment affirmed. Jordan, C. J., Hill, P. J., Marshall, Clarke, Smith and Gregory, JJ., concur.